

115 HR 484 IH: DRAIN the SWAMP Act
U.S. House of Representatives
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 484IN THE HOUSE OF REPRESENTATIVESJanuary 12, 2017Mr. DeFazio (for himself and Ms. Slaughter) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Lobbying Disclosure Act of 1995 and the Foreign Agents Registration Act of 1938 to
			 restrict the lobbying activities of former political appointees, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Deter Revolving-door Appointments In our Nation; Stop Washington Appointees from becoming Manipulative Petitioners Act or the DRAIN the SWAMP Act.
		2.Restrictions on lobbying activities of former political appointees
			(a)5-Year post-Employment ban on serving as registered lobbyist
 (1)In generalSection 207 of title 18, United States Code, is amended by striking subsections (c) and (d) and inserting the following:
					
						(c)Restrictions on senior personnel of the executive branch and independent agencies
 (1)RestrictionsIn addition to the restrictions set forth in subsections (a) and (b), any person who is a political appointee of the executive branch of the United States (including an independent agency), and who, within 5 years after the termination of his or her service or employment as such a political appointee, knowingly makes, with the intent to influence, any communication to or appearance before any officer or employee of the department or agency in which such person served, on behalf of any other person (except the United States), in connection with any matter on which such person seeks official action by any officer or employee of such department or agency, shall be punished as provided in section 216 of this title.
 (2)Political appointeeThe term political appointee means an individual who is— (A)employed in a position described under sections 5312 through 5316 of title 5, United States Code (relating to the Executive Schedule);
 (B)a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior Executive Service, as defined under paragraphs (5), (6), and (7), respectively, of section 3132(a) of title 5, United States Code; or
 (C)employed in a position of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations.
 (3)WaiverAt the request of a department or agency, the Director of the Office of Government Ethics may waive the restrictions contained in paragraph (1) with respect to any position, or category of positions, referred to in paragraph (2) in such department or agency if the Director determines that—
 (A)the imposition of the restrictions with respect to such position or positions would create an undue hardship on the department or agency in obtaining qualified personnel to fill such position or positions; and
 (B)granting the waiver would not create the potential for use of undue influence or unfair advantage.. (2)Conforming amendmentsSection 207 of such title is amended—
 (A)in subsection (f)(1), by striking subsection (c), (d), or (e) and inserting subsection (c) or (e); (B)in subsection (h)(2), by striking subsection (c)(2)(A)(i) or (iii) and inserting subsection (c)(2)(A) or (C); and
 (C)in subsection (i)(1)(A), by striking subsections (a), (c), and (d) and inserting subsections (a) and (c). (b)Lifetime ban on serving as agent of foreign government (1)Registration as agentThe Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.) is amended by adding at the end the following new section:
					
						12.Prohibiting registration by former political appointees
 (a)ProhibitionNo individual may register under this Act or otherwise serve as the agent of a foreign principal if the individual at any time served as a political appointee (as defined in subsection (b)).
 (b)Political appointeeThe term political appointee means an individual who is— (1)employed in a position described under sections 5312 through 5316 of title 5, United States Code (relating to the Executive Schedule);
 (2)a limited term appointee, limited emergency appointee, or noncareer appointee in the Senior Executive Service, as defined under paragraphs (5), (6), and (7), respectively, of section 3132(a) of title 5, United States Code; or
 (3)employed in a position of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations..
 (2)Other representation as foreign entitySection 207(f)(1)(A) of title 18, United States Code, is amended by inserting after within 1 year the following: (or, in the case of a person who is subject to the restrictions contained in subsection (c), at any time).
				(c)Effective date
 (1)In generalThe amendments made by this section shall apply with respect to any individual whose service as a political appointee terminates on or after the date of the enactment of this Act.
 (2)DefinitionIn paragraph (1), the term political appointee has the meaning given such term in section 207(c)(2) of title 18, United States Code (as amended by subsection (a)(1)), and section 12(b) of the Foreign Agents Registration Act of 1938 (as added by subsection (b)(1)).
				